



COURT OF APPEAL FOR ONTARIO

CITATION: Mujagic v. Kamps, 2015 ONCA 360

DATE: 20150520

DOCKET: M44355, M44948

Doherty, Gillese and Lauwers JJ.A.

BETWEEN

Mirsada Mujagic
,
    Armela Mujagic and
Belmir Mujagic

Plaintiffs (
Moving Parties
)

and

Annette Kamps
and
    State Farm Mutual Automobile Insurance Company

Defendants (
Responding Party
)

Rodney M. Godard, for the moving parties

Kieran C. Dickson, for the responding party

Heard: In writing

Motion for reconsideration of a decision of the court
    refusing leave to appeal, dated February 6, 2015.

Doherty J.A.:

[1]

Counsel for the moving parties brings a motion asking this court to
    reconsider the refusal to grant leave to appeal from the judgment of the
    Divisional Court. Counsel submits that this courts decision in
Westerhof
    v. Gee Estate
, 2015 ONCA 206, [2015] O.J. No. 1472, released after leave
    to appeal was refused, has significantly changed the interpretation of rule
    53.03. Counsel submits that, in light of the interpretation of rule 53.03
    provided by this court in
Westerhof
, the trial judge improperly
    excluded important opinion evidence from two of Ms. Mujagics treating
    physicians. Counsel asks for a fresh opportunity, armed with
Westerhof
,
    to convince a panel of this court that leave to appeal should be granted.

[2]

Ms. Mujagic was in a car accident in 2001. She eventually sued. The
    action was tried in 2011. The defence did not deny that Ms. Mujagic suffered from
    significant pain and disability associated with spine and neck problems. The
    defence argued, however, that those problems were not caused by the 2001 car
    accident. Causation was a central issue at trial. The jury found the defendant
    30 per cent responsible for the accident, but awarded zero damages. Ms. Mujagic
    represented herself at the trial.

[3]

Ms. Mujagic unsuccessfully appealed to the Divisional Court:
Mujagic
    v. Kamps
, 2014 ONSC 5504. She sought leave to appeal from that decision to
    this court. Leave was refused on February 6, 2015.
Westerhof
was
    released on March 26, 2015, and Ms. Mujagic commenced this motion very shortly
    thereafter.

[4]

The motion raises two questions:

·

Does this court have jurisdiction to reconsider the motion for
    leave to appeal?

·

If the court has jurisdiction, should it order a reconsideration
    of the motion for leave to appeal?

Jurisdiction

[5]

Neither party has taken out an order dismissing the motion for leave to
    appeal. Generally speaking, there is no jurisdictional impediment to the court reconsidering
    its decision when no order has been taken out and entered:
Holmes Foundry
    Ltd. v. Village of Point Edward
, [1963] 2 O.R. 404 (C.A.), at p. 407;
Montague
    v. Bank of Nova Scotia
(2004), 69 O.R. (3d) 87 (C.A.), at para. 34;
Aviva
    Canada Inc. v. Pastore
, 2012 ONCA 887, 300 O.A.C. 355, at para. 9;
First
    Elgin Mills Development Inc. v. Romandale Farms Ltd.
, 2015 ONCA 54, 381
    D.L.R. (4th) 114, at para. 7.

[6]

Counsel for the respondent has, however, referred the court to rule
    61.16(6.1). That rule, brought into force in July 2014 (see: O. Reg. 43/14, ss.
    19, 21), applies to motions in the Court of Appeal. It reads:

Subject to rules 37.14 and 59.06, an order or decision of a
    panel of an appellate court may not be set aside or varied under these rules.

[7]

The use of the phrase order or decision is instructive and renders the
    taking out of an order irrelevant to the power to reconsider a decision governed
    by rule 61.16. The inclusion of the word decision reflects the practical reality
    that orders are often not taken out when motions are dismissed in the Court of
    Appeal.

[8]

As rule 61.16(6.1) applies to this motion, the moving parties must bring
    themselves within rules 37.14 or 59.06 for this court to have jurisdiction to
    set aside or vary its decision refusing leave to appeal. Rule 37.14 has no
    application in the circumstances of this case. The moving parties do, however,
    rely on rule 59.06 and specifically rule 59.06(2)(a), which provides:

A party who seeks to,

(a) have an order set aside or varied
    on the ground of fraud or of facts arising or discovered after it was made;



may make a motion in the proceeding for the relief claimed.

[9]

Counsel for the moving parties submits that the change in the
    jurisprudence effected by
Westerhof
amounts to a fact arising after
    the decision refusing leave to appeal was made. I cannot accept that
    submission. The distinction between fact and law is well-established. Facts come
    from evidence, including new testimony and exhibits. Law comes from statute
    books and case law. The law is applied to the facts to produce a result. Rule
    59.06(2)(a), by its plain meaning, speaks to facts arising or discovered and
    not to jurisprudential changes. New facts, like all facts, are found in evidence,
    not in the statute books or case law.

[10]

There
    is relatively little case law on this exact issue, perhaps because the language
    of the rule is so clear. The limited case law is against the moving parties. In
Trainor v. Canada
, 2011 ONCA 794, [2011] O.J. No. 5741, this court
    noted, at para. 3, that a change in jurisprudence is not a new fact for the
    purposes of rule 59.06. The Divisional Court took the same position when the
    matter went back to that court: see
Trainor v. Canada
, 2012 ONSC 3450,
    [2012] O.J. No. 2665, at para. 5. The Federal Court of Appeal, considering a
    somewhat differently worded rule, came to the same conclusion in
Metro-Can
    Construction Ltd. v. Canada
, 2001 FCA
    227,
203 D.L.R. (4th) 741. Justice Rothstein observed, at para. 4,
    that interpreting the phrase a matter that arose or was discovered (the
    language of the operative Federal Court rule) to include changes in the law
    would create unacceptable uncertainty for litigants and the public who must be
    satisfied that, once a judgment is rendered, it is final.

[11]

I
    agree with counsel for the respondents submission that rule 61.16(6.1) applies
    to a motion to reconsider this courts decision refusing leave to appeal.  The
    moving parties cannot bring themselves within either rule 37.14 or rule 59.06. This
    court therefore has no jurisdiction to set aside or vary its prior decision
    refusing leave to appeal.

The Merits

[12]

Although I would dismiss the motion on jurisdictional
    grounds, I think the motion would fail on its merits in any event. Even where
    the court has power to reconsider a decision because an order has not been
    taken out, that power will be exercised sparingly and only where it is clearly
    in the interests of justice: e.g. see
First Elgin Mills Development
, at para. 7.

[13]

There are three reasons
    why the interests of justice would not favour reconsidering the refusal of
    leave in this case. First, the moving parties had the opportunity to challenge
    the correctness of
Westerhof
on the motion for leave to appeal. This courts decision in
Westerhof
was on reserve at the time of the leave motion. The
    moving parties chose not to make that challenge, but instead advanced a
    different argument in their factum. Motions for reconsideration are not the
    venue for new arguments that could have been made on the initial motion.

[14]

Second, even if this
    court applied the interpretation of rule 53.03 provided in
Westerhof
, it is far from clear on the record before this
    court that the plaintiff was entitled to elicit opinions from her treating
    physicians about any causal connection between the car accident and her
    injuries without meeting the notice requirements of rule 53.03. It may well be
    that
Westerhof
would
    have no impact on the admissibility of that evidence.

[15]

Third, and I think most importantly, there is nothing
    filed on the motion for reconsideration to suggest that either treating
    physician had the expertise required to give an opinion on the causation issue,
    or that either had an opinion on the causation issue. One of the treating
    doctors was a psychologist. It seems to me unlikely that he could make any
    meaningful contribution to the question of the causal link, if any, between
Ms.
    Mujagics accident and her subsequent neck and back injuries and pain. The
    other treating physician, a physiatrist, did not see Ms. Mujagic until
    approximately five years after the accident. There is nothing to suggest he was
    in a position to give an opinion on the causation question.

[16]

I
    would not order a reconsideration of the decision refusing leave even if this
    court had the jurisdiction to make that order.

The Alternative Relief Claim

[17]

Counsel
    for the moving parties asked this court to extend the time for delivery of an
    application for leave to appeal to the Supreme Court of Canada, should this
    court decline to reconsider its earlier decision refusing leave. This court
    would appear to have jurisdiction to grant the requested extension:
Supreme
    Court Act
, R.S.C. 1985, c. S-26, s. 59(1).

[18]

The
    Supreme Court of Canada, as the court of last resort, has total control over
    its own docket in civil matters. Except in the most unusual circumstances,
    questions relating to access to that court should be addressed by that court. The
    moving parties have not advanced any persuasive reason for this court to make
    an order in respect of a proceeding in the Supreme Court of Canada. I would not
    make any order extending the time for delivery of an application for leave to
    appeal to the Supreme Court of Canada.

Disposition

[19]

I
    would dismiss the motion with costs, if requested. If counsel cannot agree on
    the quantum, they may make written submissions of three pages or less within 14
    days of the release of these reasons.

Released:  MAY 20 2015  DD

Doherty J.A.

I agree E.E. Gillese
    J.A.

I agree P. Lauwers
    J.A.


